DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 states that the kit consists essentially of the sleeves and the implant. There is no support for in the specification for a kit only including those parts. On the contrary paragraph 65, states the kit can also include the screws and wipes, needles, syringes etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannetti (US Pub 2002/0173806) in view of Marnfeldt (US Pub 2005/0267555) and in view of Eisermann et al. (US Patent 7,341,601).
With respect to claim 1, Giannetti discloses a kit for deploying a bone implant at a surgical site, the kit comprising: a first sleeve (fig 6, 32) having an interior surface that defines a channel (for 38); a second sleeve (fig 6, 38) having an outer surface and an inner surface, the inner surface of the second sleeve defining an inner channel (for needle 34), the outer surface of the second sleeve configured to slidably engage the interior surface of the channel of the first sleeve (fig 6), the distal end of the second sleeve including a capturing mechanism (see fig 6 below) configured to fasten to a bone implant such that the second sleeve engages the bone implant (fig 5); and the bone implant comprises a mesh (abstract porous) material (fig 9, 20) partially enclosing a bone material (covers the material injected into the bone), the mesh material disposed in a portion of the channel of the first sleeve or disposed in a portion of the inner channel of the second sleeve or disposed in both the portion of the channel of the first sleeve (paragraph 69 material injected into the bone) and the portion of the inner channel of the second sleeve such that sliding the outer surface of the second sleeve deploys the bone implant at the surgical site (paragraph 67), the mesh being configured to be held and compressed inside the first sleeve and the mesh being configured to be fastened at the surgical site so that the bone material does not migrate away from the surgical site after the nesh is deployed away from the first and the second sleeves (paragraph 71, mechanical retention means). With respect to claim 2, Giannetti discloses wherein the first sleeve and the second sleeve are dilators; and the first sleeve has a diameter that is greater than a diameter of the second sleeve (fig 6), and the bone implant has a diameter that is greater than the diameter of the second sleeve (fig 5 rolled up inside the sleeve). With respect to claim 3, Giannetti discloses, wherein the second sleeve comprises an engagement member (paragraph 67, biasing member) disposed on the outer surface of the second sleeve and is configured for engagement with the channel of the first sleeve. With respect to claim 4, Giannetti discloses wherein the engagement member is made from one or more metals, plastics, polymers, or a combination thereof (paragraph 75, instruments made of metal or plastic). With respect to claim 5, Giannetti discloses wherein the mesh material is made from resorbable natural or synthetic polymers comprising at least one of poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic-co-glycolic acid) (PLGA), silk, or a combination thereof (paragraph 89, “PLA”). With respect to claim 7, Giannetti discloses wherein the kit further comprises fastening elements comprising resorbable screws, resorbable tacks, adhesives, or a combination thereof (fig 9, 50 and paragraph 72, resorbable). With respect to claim 23, Giannetti discloses wherein the kit consists essentially of the first sleeve, the second sleeve and the bone implant (fig 6, shows only the implant and sleeves that include attached features 36 and 40, paragraph 67, parts are attached to the sleeve portions)

    PNG
    media_image1.png
    651
    684
    media_image1.png
    Greyscale

Giannetti discloses the claimed invention except for the first and second sleeves having a tapered distal end tapering towards a central axis of the sleeves. Giannetti discloses the mesh is attached to the bone with a screw (paragraph 72) but does not disclose the mesh including an attachment mechanism configured to fasten the screw.
Marnfeldt discloses an implant engaging device with a first (fig 3A, 110) and second sleeve (fig 3A, 310) having a tapered distal end (fig 3A, 120 and 3A below) tapering towards a central axis of the sleeves to allow the sleeves to spread the tissue to insert the device instead of needing to cut the tissue which would make the implanting less invasive (paragraph 93).

    PNG
    media_image2.png
    249
    500
    media_image2.png
    Greyscale

Eisermann et al. discloses a surgical mesh (fig 3, 22) having an attachment mechanism (fig 3, 25, col. 6, ll. 38) to reinforce the mesh and provide secure gripping between the fastener and mesh (col. 6, ll. 37-40). With respect to claim 22, Eisermann discloses the attachment mechanism comprises a grommet allow the screw to affix the net to the surgical site (col. 6, ll. 37-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Giannetti to include the first and second sleeve having a tapered distal end tapering towards a central axis of the sleeves in view of Marnfeldt in order to allow the sleeves to spread the tissue to insert the device instead of needing to cut the tissue which would make the implanting less invasive and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Giannetti to include the mesh including an attachment mechanism configured to fasten the screw in view of Eisermann et al. in order to reinforce the mesh and provide secure gripping between the screw and mesh.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 22-23 with respect to the attachment mechanism have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. The applicant argues that no reason to combine the references were included. The examiner respectfully disagrees. The reason to combine the tapered surfaces of Marnfeldt with the sleeves of Giannetti is discussed on page 5 of the non-final rejection dated 10/6/2020 which was to allow for the sleeves to spread the tissue to insert the device making the implanting less invasive. The applicant also argues that one would not modify Giannetti to be tapered because the gripping elements. The examiner respectfully disagrees. As shown in figure 6, the gripping portions 42 exterior edge curves in and already has a partial taper. When the inner sleeve is further retracted the gripping elements would be tapered in. 
With respect to claim 23, the applicant argues that Giannetti does not disclose the kit consisting essentially of the sleeves and the implant. The examiner respectfully disagrees. The gripping elements are being considered as being part of the second sleeve considering Giannetti discloses that it is attached to the sleeve (paragraph 67).
The examiner suggests that the applicant further describe the capturing mechanism to include the features of paragraph 53 to overcome the Giannetti reference.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773